United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2461
                      ___________________________

                                 David Christian

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Lt. David Wagner, Captain; Peggy Williams, Inmate Health Manager; Rory Smith;
    Brent Buszka; Aaron Hammes; Robert Schuerer; Lonny Pulkrabek, Sheriff

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: November 28, 2012
                          Filed: December 3, 2012
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and COLLOTON.
                          ____________

PER CURIAM.
      David Christian appeals from the order of the District Court1 granting summary
judgment to the defendants in his 42 U.S.C. § 1983 action. “[A] timely notice of
appeal is mandatory and jurisdictional,” Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006), and appellant failed to file his notice of appeal within thirty days of
the entry of judgment, see Fed. R. App. P. 4(a)(1)(A). Although appellant was
incarcerated when he filed this action, he was released months before filing his notice of
appeal, and he is therefore not entitled to the benefit of Rule 4(c)(1) of the Federal Rules of
Appellate Procedure (prison mailbox rule). We dismiss the appeal as untimely and deny as
moot the pending motion to supplement the record.
                         ______________________________




       1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                             -2-